Citation Nr: 9921804
Decision Date: 08/04/99	Archive Date: 11/08/99

DOCKET NO. 96-00 612               DATE AUG 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for a psychiatric disorder, to
include post-traumatic stress disorder (PTSD), depression, and/or
an acquired psychiatric condition, secondary to the veteran's
service-connected disabilities.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to
October 1969.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a February 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in
Nashville, Tennessee. 1

REMAND

During service the veteran sustained a crushing injury to his
appendages and torso when a five-ton truck fell on him, pinning him
underneath it. After the veteran was discharged, he applied for VA
benefits. Over the years, service connection has been granted the
residuals of the accident to include disabilities of the lumbar and
cervical segments of the spine, along with the right knee.

In 1984, fifteen years after the veteran was discharged from the US
Army, the veteran was diagnosed as suffering from chronic
depression and an anxiety disorder secondary to an "old trauma".
Discharge Summary from Dr. W. C. Dowell, June 29, 1984. However, it
was unclear whether the trauma Dr. Dowell was referring thereto was
the accident while the veteran was in service or a post-service
right arm injury. Since that time, the veteran had been diagnosed
with a multitude of mental conditions, ranging from depression to
schizophrenia to possible PTSD. The veteran has now come before the
Board requesting service connection for a

1 In that decision, the RO also denied an increased evaluation for
the veteran's service-connected neck disability and entitlement to
service connection for multiple joint arthritis. The veteran
appealed those actions. Additionally medical information and
testing was obtained, and in January 1999, an increased evaluation
was granted for the neck disability. VA Form 21-6796, Rating
Decision, January 8, 1999. Service connection was also granted for
osteoarthritis and degenerative disc disease of the lumbar segment
of the spine. Upon receiving notification of that decision, the
veteran withdrew those issues on appeal. Letter from veteran, March
4, 1999.

2 - 

psychiatric disability. He contends that this condition has been
caused by or is the result of his service-connected injuries and
the pain he suffers therefrom.

Service connection may be established on a secondary basis for a
disability that is shown to be proximately due to or the result of
a service-connected disease or injury. 38 C.F.R. 3.310(a) (1998).
Establishing service connection on a secondary basis requires
evidence sufficient to show that:

(1) a current disability exists, and (2) the current disability was
either (a) caused by or (b) aggravated by a service-connected
disability.

38 C.F.R. 3.310(a) (1998); Allen v. Brown,7 Vet. App. 439 (1995)
(en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993),
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In Allen, the then United States Court of Veterans Appeals, now
known at the United States Court of Appeals for Veterans Claims,
and hereinafter the Court, held that, pursuant to the provisions of
38 U.S.C.A. 1110 and 38 C.F.R. 3.310(a), ". . . when aggravation of
a veteran's nonservice-connected condition is proximately due to or
the result of a service-connected condition, such veteran shall be
compensated for the degree of disability (but only that degree)
over and above the degree of disability existing prior to the
aggravation." See Allen v. Brown, 7 Vet. App 439 (1995).

Thus, in accordance with the precepts of Allen, the claim is
remanded to the RO for the purpose of having the RO determining
whether veteran's service-connected disabilities are etiologically
related to the psychiatric condition(s) the veteran now suffers
therefrom. Additionally, the RO must decide whether the service-
connected disabilities are aggravating the mental condition. In
other words, the RO must judge whether the service-connected
conditions have caused an increase in the severity of the
psychiatric disability(ies).

- 3 -

Additionally, since the veteran has been diagnosed with a panoply
of psychiatric disabilities, the Board believes that additional
clarifying information is need. To the Board it is unclear what
condition the veteran actually suffers from, if any. Therefore, in
order to clear up the confusion, and to determine whether his
current psychiatric condition, and in compliance with 38 C.F.R.
4.125 (Nov. 96 amnds) ["(I)f the diagnosis of a mental disorder
does not conform to DSM-IV or is not supported by the findings on
the examination report, the rating agency shall return the report
to the examiner to substantiate the diagnosis." See Cohen v. Brown,
10 Vet. App. 128 (1997).] it is the opinion of the subscriber that
additional medical testing should be accomplished.

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The veteran should be examined by a Board of two psychiatrists
to determine whether the veteran has a psychiatric disorder, and,
if so, the nature and severity thereof. Each psychiatrist should
conduct a separate examination and the examination should be
conducted in accordance with the DSM-IV. If the examiners determine
that the veteran has a psychiatric disorder, or disorders, the
examiners should determine among themselves the relationship of any
such disorders (including etiological origin and secondary
causation). and specify which symptoms are associated with each
disorder. If certain symptomatology cannot be disassociated from
one disorder or the other, it should be so specified.

a. With respect to any found psychiatric disability, the examiners
are requested to answer the following questions:

4 - 

(1) If a mental disorder is found, what is the etiology of said
condition? Has the mental disorder been caused by the various
service-connected disabilities?

(2) If a mental condition has been found, does the veteran's
service-connected disabilities have any affect on the psychiatric
condition? Do the service-connected disabilities increased the
severity of the psychiatric disability? Approximately what degree
of additional severity is caused by the service-connected
disabilities?

The report of the examination should include a complete rationale
for all opinions expressed. All necessary studies or tests
including psychological testing and evaluation such as the
Minnesota Multiphasic Personality Inventory; the PTSD Rating Scale,
the Mississippi Scale for Combat-Related PTSD are to be
accomplished. The examiners should assign a numerical code under
the Global Assessment of Functioning Scale (GAF). It is imperative
that the physicians include a definition of the numerical code
assigned. Thurber v. Brown, 5 Vet. App. 119 (1993). The diagnosis
should be in accordance with American Psychiatric Association:
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.
1994).

The entire claims folder and a copy of this Remand must be made
available to and reviewed by the examiners prior to the
examination. The results proffered by the examiners must reference
the complete claims folders and any inconsistent past diagnoses
given. Also, it is requested that the results of the

- 5 - 

examinations be typed or otherwise recorded in a legible manner for
review purposes.

2. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
reports. If the examination reports do not include rally detailed
descriptions of pathology and all test reports, special studies or
adequate responses to the specific opinions requested, the reports
must be returned for corrective action. 38 C.F.R. 4.2 (1998) (". .
. if the [examination] report does not contain sufficient detail,
it is incumbent upon the rating board to return the report as
inadequate for evaluation purposes."). Green v. Derwinski, 1 Vet.
App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464
(1992); and, Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the requested development, the veteran's
claim should be readjudicated. If the decision remains unfavorable,
the veteran and his accredited representative should be given a
supplemental statement of the case and allowed sufficient time for
a response. Thereafter, the claim should be returned to the Board
for further consideration.

No action is required of the veteran until he is contacted by the
regional office. The purpose of this REMAND is to ensure due
process and to obtain additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

6 - 

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44- 8.4 5
and 38.02-38.03.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

7 - 


